DETAILED ACTION
The amendment and RCE filed on 01/06/2021 has been entered and fully considered. Claims 1-5, 8, 18 and 20-26 are pending. Claims 18 and 20 have been withdrawn from consideration. Claims 1-5, 8 and 21-26 are considered on merits, of which claims 23 are amended, and claim 24-26 are newly added.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 8 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0060484) (Lee) in view of Reed et al. (US 5,321,719) and Olesen (JP 4756767, IDS).
Regarding claim 1, Lee discloses a thermo-gravimetric analysis system (abstract), comprising:
a chamber (300) having an interior (Fig. 2, par [0030]);
a sample material (330) inside of the chamber (Fig. 2, par [0030]); 
a metal organic framework (MOF) balance (par [0028]); and
a metal organic framework (MOF) crucible (310) connected to the MOF balance and located inside of the chamber, separate from the sample, the MOF crucible including an MOF material (320)(Fig. 2, par [0030]); and
a computer processor communicatively connected to the MOF balance, wherein the computer processor is configured to calculate a change in mass of the MOF material (Fig. 3, par [0028]).

Lee does not specifically disclose a sample crucible configured to hold the sample material. However, Lee teaches using the crucible for analyzing the metal organic framework by thermo-gravimetric analysis. Olesen teaches thermo-gravimetric analysis of sample material, so that the water content can be measured from a decrease in the weight of the sample material (par [0007]). Reed teaches that “Two-beam designs provide for differential temperature and weight measurements. The sample beam provides the sample temperature and weight measurements and the reference beam provides the reference temperature and weight measurements for DTA/DTCA or DSC/DTGA analysis.” (col. 2, lines 44-49). Here, Reed teaches two-beams. The sample beam provides the weight measurements for sample and the reference beam provides the x weight measurements for reference.  Thus, at time before the filing, it would have been obvious to one of ordinary skill in the art to duplicate the metal organic framework crucible for holding sample material connected to a sample balance, so that sample material can also be analyzed by thermo-gravimetric analysis simultaneously. A person skilled in the art would have been motivated to simultaneously thermo-gravimetric analyze the sample material, in order to measure the content of water and volatile organic compound in the sample from a decrease in the weight of the sample.

 Besides, the Courts have held that to provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. (See In re Venner, 120 USPQ 192 CCPA 1958) (see MPEP section 2144.04). In this case, it would have been obvious to one of ordinary skill in the art to automate the procedure with a computer processor communicatively connected to the sample balance and the MOF balance, wherein the computer processor is configured to calculate a first change in mass of the sample material and a second change in mass of the MOF material as fairly suggested by Lee-Olesen-Reed.
Regarding claim 2, Lee discloses that wherein the MOF material is configured/able to sorb a water material from a sample material (par [0011]).
Regarding claim 3, Lee discloses that wherein the MOF material is configured to sorb a volatile organic compound (par [0029]).
Regarding claim 4, the MOF material is capable to sorb a plasticizer material.
Regarding claim 5, a skilled artesian would have been motivated to let the sample crucible, the reference crucible, and the MOF crucible being of the same design and materials, in order to simplify the manufacturing and comparison.
Regarding claim 8, Lee discloses that the system further comprising: a heater for heating the chamber (par [0030]).
Regarding claim 21, Lee-Olesen-Reed discloses that wherein: the sample crucible is connected to the sample balance by a sample beam (Reed, Fig. 3, col. 2, lines 54-59); and
the MOF crucible is connected to the MOF balance by an MOF beam (Reed, Fig. 3, col. 2, lines 54-59).

the computer processor calculates the second change in mass by measuring a second deflection of the MOF beam (Reed, col. 2, lines 54-59).
Regarding claim 23, Lee-Reed discloses that wherein:
the reference crucible is connected to the reference balance by a reference beam (Reed, Fig. 3, col. 2, lines 44-49);
the computer processor is communicatively connected to the reference balance (Reed, Fig. 3, col. 2, lines 44-49);
the computer processor measures a third deflection of the reference beam (Reed, Fig. 3, col. 2, lines 44-49); and
the computer processor factors the third deflection into calculating the first change in mass and the second change in mass (Reed, Fig. 3, col. 2, lines 44-59).
Reed teaches that “Differential Thermogravimetric Analysis ("DTGA') instruments measure the weight change of a sample of the material with reference to the weight change of a reference material, as a function of the temperature of the sample, or as a function of time at a controlled temperature.” (col. 1, lines 50-55).  Here, Reed teaches measuring the weight change of a reference material as a function of the temperature of the sample, or as a function of time at a controlled temperature. Thus, Reed teaches that the weight change of the reference material is caused by temperature change of the environment, and not by mass change. Therefore, Reed implies that the reference has a constant mass and a constant mass of the reference crucible is used as a baseline.
Regarding claim 24, Since Reed teaches that the weight of reference is used for measuring the effect of the temperature to the system (e.g. beam and crucible) (col. 2, lines 9-13), it would be desirable to use a reference weight wherein the reference crucible is configured to remain empty so that to maintain a constant mass of the reference (reference crucible and beam).
Regarding claim 25, Lee-Olesen-Reed discloses that wherein:

the MOF crucible is connected to the MOF balance by an MOF beam (Reed, Fig. 3, col. 2, lines 54-59);
the computer processor calculates the first change in mass by measuring a first deflection of the sample beam (Reed, col. 2, lines 54-59);
the computer processor calculates the second change in mass by measuring a second deflection of the MOF beam (Reed, col. 2, lines 54-59);
the reference crucible is connected to the reference balance by a reference beam (Reed, Fig. 3, col. 2, lines 54-59);
the computer processor is communicatively connected to the reference balance (Reed, col. 2, lines 54-59);
the computer processor measures a third deflection of the reference beam (Reed, col. 2, lines 54-59); and
the computer processor factors the third deflection into calculating the first change in mass and the second change in mass wherein factoring the third deflection in comprises using the constant mass of the reference crucible as a baseline (Reed, col. 2, lines 9-13).
Regarding claim 26, Lee-Olesen fairly suggests that wherein the computer processor is further configured to calculate a mass-percentage of a first target material (e.g. organic gas lost from the sample and adsorbed by MOF) in the sample material based on the second change in mass of the MOF material (Lee, par [0028]) and to calculate a mass-percentage of a second target material (e.g. water lost from the sample and not adsorbed by MOF) in the sample material based on a difference between the first change in mass of the sample material and the second change in mass of the MOF material (Olesen, par [0007]).

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 

This argument is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Reed teaches that “Two-beam designs provide for differential temperature and weight measurements. The sample beam provides the sample temperature and weight measurements and the reference beam provides the reference temperature and weight measurements for DTA/DTCA or DSC/DTGA analysis.” (Fig. 3, col. 2, lines 44-49). Here, Reed teaches two-beams. The sample beam provides the weight measurements for sample and the reference beam provides the x weight measurements for reference. Fig. 3 clearly shows that both beams have balancing mechanisms. Olesen teaches thermo-gravimetric analysis of sample material, so that the water content can be measured from a decrease in the weight of the sample material (par [0007]). Therefore, The combination of Lee-Reed-Olesen fairly suggest to one of ordinary skill in the art a thermo-gravimetric analysis system that has three beams, one for a sample, one for a reference, and one for an MOF.
Applicant argues that “Furthermore, amended claim 23 recites (emphasis added), “wherein factoring the third deflection in comprises using a constant mass of the 
This argument is not persuasive. Reed teaches that “Differential Thermogravimetric Analysis ("DTGA') instruments measure the weight change of a sample of the material with reference to the weight change of a reference material, as a function of the temperature of the sample, or as a function of time at a controlled temperature.” (Fig. 3, col. 1, lines 50-55).  Here, Reed teaches measuring the weight change of a reference material as a function of the temperature of the sample, or as a function of time at a controlled temperature. Thus, Reed teaches that the weight change of the reference material is caused by temperature change of the environment, and not by mass change. Therefore, Reed implies that the reference has a constant mass and a constant mass of the reference crucible is used as a baseline.
Applicant argues that “the Office Action relied upon Reed, which discloses that, “the reference beam provides the reference temperature and weight measurements”. (Reed, col. 2, ll 47-48.) However, the reference weight measurement is of a reference material, which is a separate component that is placed in sample holder 10 of the reference beam. This is evidenced by Reed stating that, “[DTGA] instruments measure the weight change of a sample of the material with reference to the weight change of a reference material” and “[a] fourth object of the present invention is to reduce adverse effect that may result from the process of loading and unloading sample and reference materials.” (Reed, col. 1, ll 50-53, and col. 5, ll 14-16.) Therefore, Reed does not teach or suggest, “the sample crucible being configured to remain empty and maintain a constant mass” as recited by new claim 24.” (remark, page 7-8).

Applicant argues that “New claim 26 recites, “wherein the computer processor is further configured to calculate a mass-percentage of a first target material in the sample material based on the second change in mass of the MOF material and to calculate a mass-percentage of a second target material in the sample material based on a difference between the first change in mass of the sample material and the second change in mass of the MOF material.” These features are supported by the Present Application, for example, in Figure 2 and paragraphs 0016-0030. However, the cited prior art is silent as to such a calculation of mass-percentage. Therefore, the cited prior art does not teach or suggest all of the features of new claim 26. Therefore, claim 26 includes allowable subject matter.” (remark, page 8).
This argument is not persuasive. Lee-Olesen fairly suggests that wherein the computer processor is further configured to calculate a mass-percentage of a first target material in the sample material (e.g. organic gas lost from the sample and adsorbed by MOF) based on the second change in mass of the MOF material (Lee, par [0028]) and to calculate a mass-percentage of a second target material (e.g. water lost from the sample and not adsorbed by MOF) in the sample material based on a difference between the first change in mass of the sample material and the second change in mass of the MOF material (Olesen, par [0007]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797